Citation Nr: 0721208	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 through May 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran's original claim for service 
connection for bilateral hearing loss was previously remanded 
to the RO via the Appeals Management Center (AMC) for further 
development per a Board decision dated October 2006.
  

FINDING OF FACT

The appellant's current hearing loss was not incurred in 
service, nor was it related to any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 101(24), 1131 West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In January 2005, the veteran was provided with proper notice 
as it pertained to his claim of service connection for 
bilateral hearing loss.  He was not, however, at that time 
provided with notice of the type of information and evidence 
necessary to assign a disability rating or effective date.  
The Board points out that this type of notice was not 
provided to the veteran until October 2006.  While the notice 
provided was not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
transfer and re-certification of the veteran's case to the 
Board after the November 2006 Board remand.  The Board also 
finds that the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The above evidence shows that the veteran, who is represented 
by a competent service representative, had actual knowledge 
with the requirements for the benefit sought on appeal.  
Therefore, under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," such that 
the VCAA timing error did not affect the essential fairness 
of the adjudication of the claim.  See Sanders, supra. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the 
Board concludes that the defect in the timing of the VCAA 
notice constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, VA 
medical records, and afforded the veteran a VA audiological 
examination.  Additionally, the veteran was provided with a 
hearing before the undersigned veterans law judge in April 
2006.  The veteran has not identified any further evidence 
with respect to his claim, and the Board is similarly unaware 
of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Analysis

The veteran contends that his hearing loss is related to his 
active service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 38 C.F.R. § 3.385 (2006).

Review of the service reserve medical records does not reveal 
any complaints of, or treatment for, hearing loss or any ear 
disorder.  The veteran's entrance examination, dated April 
1969, noted a normal audiological examination.  The veteran's 
discharge examination dated May 1971 showed normal hearing 
using the whisper voice test.  

An Audiological examination conducted by a VA audiologist, 
dated December 2004 showed that the veteran currently 
experiences bilateral hearing loss.  The veteran's December 
2004 audiological examination revealed thresholds of 40 
decibels or greater at 4000 Hertz, bilaterally.  The examiner 
noted a mild to moderate high frequency sensorineural hearing 
loss.

The veteran submitted employment information showing a 29 
year history of working in textile mills while using hearing 
protection.  Records of audiological examinations conducted 
at the veteran's place of employment through a hearing 
conservation program showed normal hearing bilaterally until 
1984.   A letter dated September 1984 informed the veteran 
that his hearing test in 1984 showed a standard threshold 
shift, indicating a decrease in hearing level.  

The veteran was afforded a hearing in April 2006 before the 
undersigned veterans law judge.  During the hearing, the 
veteran attributed his current hearing loss to gunfire and 
loud noise during basic training as well as during his 10 
months of field duty in Germany when he participated in 
mortar firing.  Additionally, the veteran submitted 
statements from a fellow veteran and from his sister.  The 
fellow veteran stated that the veteran's hearing loss was 
noticeable upon his return from Vietnam and attributed his 
current disability to his service in Vietnam.  The veteran's 
sister also stated that the veteran seemed to have lost 
hearing in his right ear after his returned from Vietnam.  
However, as lay people, the veteran, his sister, and his 
fellow serviceman lack the capacity to provide evidence that 
requires specialized knowledge, skill, experience, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran was afforded a VA audiological examination in 
March 2007.  Examination again revealed thresholds of 40 
decibels or greater at 4000 Hertz, bilaterally.  The examiner 
noted moderately severe hearing loss in both the right and 
left ears.  After a review of the claims file and the 
veteran's service medical records, the examiner opined that 
the veteran's hearing loss was not caused by or a result of 
military noise exposure.  Rather, the examiner attributed the 
veteran's hearing loss to his civilian job after his 
discharge from service.  The examiner stated that records 
indicate that when the veteran was a new hire and was to work 
in a high noise environment that his hearing was normal, as 
were subsequent audiograms in the 1970s after his service 
separation.

While the veteran meets the requirements for disability due 
to impaired hearing under 38 C.F.R. § 3.385 and thus, clearly 
has current, bilateral hearing loss disability, there is no 
indication that his hearing loss is the result of the 
veteran's active service.  There is no evidence in the 
service medical records that the veteran complained of, or 
was treated for hearing loss.  Additionally, the veteran had 
a 29 year history of working in textile mills, in which 
hearing protection was required.  Additionally, the first 
documentation of decreased hearing was in 1984, during an 
audiological examination done through the hearing 
conservation program at the veteran's place of employment.  
Additionally, after review of the claims file, the March 2007 
VA examiner indicated that the veteran's hearing loss was not 
cause by his military noise exposure but rather was likely 
caused by his civilian job.  He gave a rationale for his 
finding.

As there is no evidence showing that the veteran incurred 
hearing loss during his active service, the Board must find 
that the preponderance of the evidence is against entitlement 
to service connection for bilateral hearing loss.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


